DETAILED ACTION
Claim Objections
1.	Claim 2 is objected to because of the following informalities: The word “hold” in claim 2 line 2 should be replaced with the word “held”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381) and Griffiths et al. (US Patent Publication 2004/0226448).  
	a. Regarding claim 1, Paton teaches a water cooling and salt aerosols removal system for cooling roots of a plant, the system comprising a salt water module configured to cool a salt water [the evaporator having at least a first section into which hot salt water flows, such that air from the first section is hot and humid and the hot salt water is cooled, P. 4 lines 15-17] and a fresh water module wherein the air stream exits the salt water module and enters the fresh water module [a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20] and the salt water has a higher content of salt than the fresh water.
Paton does not specifically teach a salt water module configured to remove salt aerosols from an air stream. Gao teaches a salt water module configured to remove salt aerosols from an air stream [coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]] for the purpose of providing filter elements for removing relatively small aerosol droplets, such as salt aerosol droplets in the atmosphere to prevent delinquent salt that can cause corrosion from getting through a filter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton to include a salt water module configured to remove salt aerosols from an air stream as taught by Gao because doing so would have provided filter elements for removing relatively small aerosol droplets, such as salt aerosol droplets in the atmosphere to prevent delinquent salt that can cause corrosion from getting through a filter.  
 Paton in view of Gao does not specifically teach a fresh water module configured to further remove salt aerosols from the air stream by using fresh water. Griffiths teaches a fresh water module configured to further remove salt aerosols from the air stream [flutes onto which aerosol particles can be attracted from an air stream passing through the flutes [0104]; Air (containing a negatively charged aerosol of approx. 500 micrograms per cubic meter of salt particles of mean diameter 0.5 microns) was passed through the array at a mean velocity of 1.8 m/s. The clear air delivery rate (CADR) was measured as 717 cubic meters per hour [0100]] by using fresh water [The insides of the flutes are washed through or filled with water or other liquid 220 [0153]] for the purpose of providing an air-cleaning device for reducing aerosol concentrations in a confined space such as a greenhouse. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao to include a fresh water module configured to further remove salt aerosols from the air stream by using fresh water as taught by Griffiths because doing so would have provided an air-cleaning device for reducing aerosol concentrations in a confined space such as a greenhouse.
  b. Regarding claim 7, Paton in view of Gao and Griffiths teaches (references to Paton) the system of claim 1 having the salt water module and cooled salt water [the evaporator having at least a first section into which hot salt water flows, such that air from the first section is hot and humid and the hot salt water is cooled, P. 4 lines 15-17] the fresh water module and cooled fresh water [a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20]. Paton further teaches a first storage tank fluidly communicating with the salt water module to receive cooled salt water [The flow of cold salt water CS from a well inlet WI, P.10 line 18] and a second storage tank FW fluidly communicating with the fresh water module to receive cooled fresh water [condensation is collected from the condenser 4 and stored as fresh water FW, P. 7 lines 26-27, FIG. 6].
c. Regarding claim 8, Paton in view of Gao and Griffiths teaches (references to Paton) the system of claim 7 having the first and second storage tanks [The flow of cold salt water CS from a well inlet WI, P.10 line 18; condensation is collected from the condenser 4 and stored as fresh water FW, P. 7 lines 26-27; FIG. 6]. Paton further teaches a control system that controls an amount of salt water and an amount of fresh water that moves from the salt water module and the fresh water module [water flow rates, together with the ability to adjust these throughout the day and seasons, may be regulated, P.9 lines 4-5] to an irrigation tank that fluidly communicates with the first and second storage tanks [condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27].
	
4. 	Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Griffiths et al. (US Patent Publication 2004/0226448), and Wolff et al. (US 5,226,935).  
a. Regarding claim 2, Paton in view of Gao and Griffiths teaches (references to Paton) the system of claim 1 having the salt water module [the evaporator having at least a first section into which hot salt water flows, such that air from the first section is hot and humid and the hot salt water is cooled, P. 4 lines 15-17] that includes a first evaporative pad [The evaporator 1, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3] and salt water held by a first container [hot water around 60-80°C which is circulated through a salt water evaporation pan, P.10 lines 29-30].
Paton in view of Gao and Griffiths does not specifically teach one end of an evaporative pad placed into the water. Wolff teaches one end of an evaporative pad 10 placed into the water [a water collecting tank 9 in which a vertical, hollow sheet element is located, col. 7 lines 58-60, FIG. 1] for the purpose of providing a device for improving the indoor air-environment comprising a substantially vertical pad arranged so that a free falling curtain-like stream of water is formed at the upper end of the pad and a tank for collecting and recirculating the water so satisfactory air humidification and effective removal of impurities in the air are obtained. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao and Griffiths to include one end of an evaporative pad placed into the water as taught by Wolff because doing so would have provided a device for improving the indoor air-environment comprising a substantially vertical pad arranged so that a free falling curtain-like stream of water is formed at the upper end of the pad and a tank for collecting and recirculating the water so satisfactory air humidification and effective removal of impurities in the air are obtained.  
b. Regarding claim 3, Paton in view of Gao, Griffiths, and Wolff teaches (references to Paton) the system of claim 2, wherein the salt water module includes a chamber defined by the first evaporative pad and a surface of the salt water [The evaporator 1, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3]. Paton in view of Gao, Griffiths, and Wolff teaches (references to Gao) the system of claim 2, wherein the salt water module includes a wall that has a filter [coalescer arrangement 42 can include a plurality of panel filter elements 44 [0142]; coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]]. 
c. Regarding claim 4, Paton in view of Gao, Griffiths, and Wolff teaches (references to Paton) the system of claim 3, wherein the filter has pores that allow the air stream to pass, but not the salt aerosols [coalescer arrangement 42 can include a plurality of panel filter elements 44 [0142]; coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14 [0140]; Filter media of the present disclosure may include a support layer of any of a variety of porous materials, including fibrous materials, metal mesh, etc. [0106]].
 d. Regarding claim 5, Paton in view of Gao, Griffiths, and Wolff teaches (references to Paton) the system of claim 3 having the fresh water module [a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20]. Paton further teaches the fresh water module includes a second evaporative pad through which the air stream passes [The evaporator 1, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3].
e. Regarding claim 6, Paton in view of Gao, Griffiths, and Wolff teaches (references to Paton) the system of claim 5 having the fresh water module and water pumped to a top of the second evaporative pad [The evaporator, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3]]. Paton in view of Gao, Griffiths, and Wolff teaches (references to Griffiths) the system of claim 5 having fresh water to capture the salt aerosols from the air stream [flutes onto which aerosol particles can be attracted from an air stream passing through the flutes [0104]; Air (containing a negatively charged aerosol of approx. 500 micrograms per cubic meter of salt particles of mean diameter 0.5 microns) was passed through the array at a mean velocity of 1.8 m/s. The clear air delivery rate (CADR) was measured as 717 cubic meters per hour [0100]; The insides of the flutes are washed through or filled with water or other liquid 220 [0153]]. Paton in view of Gao, Griffiths, and Wolff teaches (references to Wolff) the system of claim 5 wherein evaporative pad 10 has a bottom end inside a container that holds the fresh water [a water collecting tank 9 in which a vertical, hollow sheet element is located, col. 7 lines 58-60, FIG. 1; Distilled or ion-exchanged water can be used, col. 4 lines50-51]]. Please note in the combination of Paton, Gao, Griffiths, and Wolff the fresh water module includes the second container that holds the fresh water, the second evaporative pad has a bottom end inside the fresh water, and the fresh water is pumped to a top of the second evaporative pad to capture the salt aerosols from the air stream.

5. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Griffiths et al. (US Patent Publication 2004/0226448), and Goldberg et al. (US Patent Publication 2009/0293354). 
a. Regarding claim 9, Paton in view of Gao and Griffiths teaches (references to Paton) the system of claim 8 having the control system [water flow rates, together with the ability to adjust these throughout the day and seasons, may be regulated, P.9 lines 4-5] and irrigation tank [condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27]. 
Paton in view of Gao and Griffiths does not specifically teach control system turns on a pump associated with the irrigation tank to pump water in the irrigation tank to a plant.
Goldberg teaches control system 8 turns on pump 10 [reservoir 1 and is operatively connected to pump 10 [0084]] associated with irrigation tank 1 [reservoir tank 1 includes a hollow vessel operatively constructed to hold water [0084]] to pump water in irrigation tank 1 to a plant [pump 10 is turned on for a predetermined duration. The rate of water delivery by pump 10 is determined by design and testing and once determined the amount of time the pump is on, that is, the duration can be determined and programmed into the controller. The present program is set to deliver one-half cup (8 ounces) of water to the plant at twelve-hour intervals [0085]] for the purpose of providing an automatic plant watering apparatus with a reservoir for holding water, a pump for removing water from the reservoir, and a pump is operated by a microcontroller programmed to automatically water a plant at predetermined intervals. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao and Griffiths to include a control system that turns on a pump associated with the irrigation tank to pump water in the irrigation tank to a plant as taught by Goldberg because doing so would have provided an automatic plant watering apparatus with a reservoir for holding water, a pump for removing water from the reservoir, and a pump is operated by a microcontroller programmed to automatically water a plant at predetermined intervals.  

6. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Griffiths et al. (US Patent Publication 2004/0226448), and Maurer (US Patent Publication 2013/0146437).
a. Regarding claim 10, Paton in view of Gao and Griffiths teaches (references to Paton) the system of claim 1 having a first heat exchange module fluidly connected to the salt water module [the evaporator having at least a first section into which hot salt water flows, such that air from the first section is hot and humid and the hot salt water is cooled, P. 4 lines 15-17] and a second heat exchange module fluidly connected to the fresh water module [a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20]. Paton further teaches an irrigation tank that holds irrigation water in fluid communication with the first and second heat exchange modules [condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27], wherein the first heat exchange module transfers heat from the irrigation water to the salt water [a fresh water circuit may be heated directly by solar radiation, and the heat exchanger may pass heat from the fresh water circuit to the salt water, P.6 lines 1-2; hot salt water is heated by heat exchange with fluid heated by solar radiation, claim 12]. Paton in view of Gao and Griffiths does not specifically teach the second heat exchange module transfers heat from the irrigation water to the fresh water. Maurer teaches second heat exchange module 120 transfers heat [As the water passes through the recirculation system 122 of the condenser 120, the cool fluid cools the condenser 120 and more specifically the fins attached to the recirculation system 122 [0020]] from the irrigation water to the fresh water [The cool fluid passing through the fluid circulation system 122 in the condenser 120 can be any source of cool fluid [0020]; freshwater that is suitable for irrigation or for drinking [0025]] for the purpose of providing a condenser or heat exchanger that can be used to remove water, or more particularly freshwater from humid air in tropical, subtropical, and arid climates. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao and Griffiths to include the second heat exchange module transfers heat from the irrigation water to the fresh water as taught by Maurer because doing so would have provided a condenser or heat exchanger that can be used to remove water, or more particularly freshwater from humid air in tropical, subtropical, and arid climates.  

7. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Griffiths et al. (US Patent Publication 2004/0226448), Maurer (US Patent Publication 2013/0146437), and Goldberg et al. (US Patent Publication 2009/0293354). 
a. Regarding claim 11, Paton in view of Gao, Griffiths, and Maurer teaches (references to Paton) the system of claim 8 having the irrigation tank [condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27]. 
Paton in view of Gao, Griffiths, and Maurer does not specifically teach a control system turns on a pump associated with the irrigation tank to pump water in the irrigation tank to a plant.
Goldberg teaches control system 8 turns on pump 10 [reservoir 1 and is operatively connected to pump 10 [0084]] associated with irrigation tank 1 [reservoir tank 1 includes a hollow vessel operatively constructed to hold water [0084]] to pump water in irrigation tank 1 to a plant [pump 10 is turned on for a predetermined duration. The rate of water delivery by pump 10 is determined by design and testing and once determined the amount of time the pump is on, that is, the duration can be determined and programmed into the controller. The present program is set to deliver one-half cup (8 ounces) of water to the plant at twelve-hour intervals [0085]] for the purpose of providing an automatic plant watering apparatus with a reservoir for holding water, a pump for removing water from the reservoir, and a pump is operated by a microcontroller programmed to automatically water a plant at predetermined intervals. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao, Griffiths, and Maurer to include a control system that turns on a pump associated with the irrigation tank to pump water in the irrigation tank to a plant as taught by Goldberg because doing so would have provided an automatic plant watering apparatus with a reservoir for holding water, a pump for removing water from the reservoir, and a pump is operated by a microcontroller programmed to automatically water a plant at predetermined intervals.

8. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Griffiths et al. (US Patent Publication 2004/0226448), and Abahusayn (US Patent Publication 2013/0192131).
a. Regarding claim 12, Paton in view of Gao and Griffiths teaches (references to Paton) the system of claim 1 having the salt water module [the evaporator having at least a first section into which hot salt water flows, such that air from the first section is hot and humid and the hot salt water is cooled, P. 4 lines 15-17] and the fresh water module [a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20]. Paton further teaches a first set of piping fluidly connected to the salt water of the salt water module and a second set of piping fluidly connected to the fresh water of the fresh water module [the salt water and fresh water plumbing, P. 8 lines 25-26].
Paton in view of Gao and Griffiths does not specifically teach the sets of piping extend to roots of a plant to cool the roots. Abahusayn teaches sets of piping 211 that extend to roots of a plant to cool the roots [Cooling of crop roots using soaker hoses 211 is another advantage of desalination greenhouse 21 for the crop shoots to be enabled to tolerate higher temperatures in their potentially high temperature growing environment [0047]] for the purpose of providing a greenhouse with piping that extends to the roots of a plant enable crop shoots to tolerate higher temperatures in a high temperature growing environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao and Griffiths to include piping that extends to the roots of a plant as taught by Abahusayn because doing so would have provided a greenhouse with piping that extends to the roots of a plant enable crop shoots to tolerate higher temperatures in a high temperature growing environment.

9. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381) and Abahusayn (US Patent Publication 2013/0192131).
a. Regarding claim 13, Paton teaches an air cooling and salt aerosols removing system comprising an air cooling system configured to cool an incoming air stream and generate a cooled air stream and a water cooling system configured to receive the cooled air stream and cool water stored by the water cooling system and a piping system connected to the water cooling system configured to discharge the cooled air stream and the cooled water into enclosure GA [Air passes through the evaporator 1 and hot salt water HS flows over it. Thus the hottest and most humid air HA comes off the top section of the evaporator 1 and the salt water cools progressively as it flows down the evaporator 1. The lower section of the evaporator has a greater airflow than the upper section, cooling the salt water down to the wet bulb temperature and resulting in colder air CA which flows into the growing area GA, P. 9 lines 19-25; condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27].
Paton does not specifically teach a salt aerosols removing system configured to remove salt aerosols from the cooled air stream. Gao teaches a salt aerosols removing system configured to remove salt aerosols from the cooled air stream [coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]] for the purpose of providing filter elements for removing relatively small aerosol droplets, such as salt aerosol droplets in the atmosphere to prevent delinquent salt that can cause corrosion from getting through a filter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton to include a salt aerosols removing system configured to remove salt aerosols from the cooled air stream as taught by Gao because doing so would have provided filter elements for removing relatively small aerosol droplets, such as salt aerosol droplets in the atmosphere to prevent delinquent salt that can cause corrosion from getting through a filter.  
 Paton in view of Gao does not specifically teach a piping system configured to discharge cooled water to roots of a plant in the enclosure. Abahusayn teaches piping system 211 configured to discharge cooled water to roots of a plant in the enclosure [Cooling of crop roots using soaker hoses 211 is another advantage of desalination greenhouse 21 for the crop shoots to be enabled to tolerate higher temperatures in their potentially high temperature growing environment [0047]] for the purpose of providing a greenhouse with piping that extends to the roots of a plant enable crop shoots to tolerate higher temperatures in a high temperature growing environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao to include a piping system configured to discharge cooled water to roots of a plant in the enclosure as taught by Abahusayn because doing so would have provided a greenhouse with piping that extends to the roots of a plant enable crop shoots to tolerate higher temperatures in a high temperature growing environment.

10. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Abahusayn (US Patent Publication 2013/0192131), and Griffiths et al. (US Patent Publication 2004/0226448).
a. Regarding claim 14, Paton in view of Gao and Abahusayn teaches (references to Paton) the system of claim 13 wherein the water cooling and salt aerosols removing system comprises a salt water module configured to cool a salt water wherein the cooled air stream exits the salt water module and enters the fresh water module, and the salt water has a higher content of salt than the fresh water [Air passes through the evaporator 1 and hot salt water HS flows over it. Thus the hottest and most humid air HA comes off the top section of the evaporator 1 and the salt water cools progressively as it flows down the evaporator 1. The lower section of the evaporator has a greater airflow than the upper section, cooling the salt water down to the wet bulb temperature and resulting in colder air CA which flows into the growing area GA, P. 9 lines 19-25; condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27]. 
Paton in view of Gao and Abahusayn teaches (references to Gao) a salt water module configured to remove salt aerosols from the cooled air stream [coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]].
Paton in view of Gao and Abahusayn does not specifically teach a fresh water module configured to remove salt aerosols from the cooled air stream with fresh water. Griffiths teaches a fresh water module configured to remove salt aerosols from the air stream [flutes onto which aerosol particles can be attracted from an air stream passing through the flutes [0104]; Air (containing a negatively charged aerosol of approx. 500 micrograms per cubic meter of salt particles of mean diameter 0.5 microns) was passed through the array at a mean velocity of 1.8 m/s. The clear air delivery rate (CADR) was measured as 717 cubic meters per hour [0100]] with fresh water [The insides of the flutes are washed through or filled with water or other liquid 220 [0153]] for the purpose of providing an air-cleaning device for reducing aerosol concentrations in a confined space such as a greenhouse. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao and Abahusayn to include a fresh water module configured to further remove salt aerosols from the air stream by using fresh water as taught by Griffiths because doing so would have provided an air-cleaning device for reducing aerosol concentrations in a confined space such as a greenhouse.

11. 	Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381), Abahusayn (US Patent Publication 2013/0192131), Griffiths et al. (US Patent Publication 2004/0226448), and Wolff et al. (US 5,226,935).
a. Regarding claim 15, Paton in view of Gao, Abahusayn, and Griffiths teaches (references to Paton) the system of claim 14 having the salt water module [Air passes through the evaporator 1 and hot salt water HS flows over it. Thus the hottest and most humid air HA comes off the top section of the evaporator 1 and the salt water cools progressively as it flows down the evaporator 1. The lower section of the evaporator has a greater airflow than the upper section, cooling the salt water down to the wet bulb temperature and resulting in colder air CA which flows into the growing area GA, P. 9 lines 19-25]. Paton further teaches the salt water module includes a first evaporative pad [The evaporator 1, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3]. 
Paton in view of Gao, Abahusayn, and Griffiths does not specifically teach an evaporative pad that has one end placed into water held by a first container. Wolff teaches evaporative pad 10 that has one end placed into water held by a first container 9 [a water collecting tank 9 in which a vertical, hollow sheet element is located, col. 7 lines 58-60, FIG. 1] for the purpose of providing a device for improving the indoor air-environment comprising a substantially vertical pad arranged so that a free falling curtain-like stream of water is formed at the upper end of the pad and a tank for collecting and recirculating the water so satisfactory air humidification and effective removal of impurities in the air are obtained. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Paton in view of Gao, Abahusayn, and Griffiths to include an evaporative pad that has one end placed into water held by a first container as taught by Wolff because doing so would have provided a device for improving the indoor air-environment comprising a substantially vertical pad arranged so that a free falling curtain-like stream of water is formed at the upper end of the pad and a tank for collecting and recirculating the water so satisfactory air humidification and effective removal of impurities in the air are obtained.  
b. Regarding claim 16, Paton in view of Gao, Abahusayn, Griffiths, and Wolff teaches (references to Paton) the system of claim 15 wherein the salt water module includes a chamber defined by the first evaporative pad and a surface of the salt water [The evaporator 1, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3]. Paton in view of Gao, Abahusayn, Griffiths, and Wolff teaches (references to Gao) the system of claim 15 wherein the salt water module includes a wall that has a filter [coalescer arrangement 42 can include a plurality of panel filter elements 44 [0142]; coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]]. 
c. Regarding claim 17, Paton in view of Gao, Abahusayn, Griffiths, and Wolff teaches (references to Paton) the system of claim 16 having the fresh water module [a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20]. Paton further teaches the fresh water module includes a second evaporative pad through which the air stream passes [The evaporator 1, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3].
 d. Regarding claim 18, Paton in view of Gao, Abahusayn, Griffiths, and Wolff teaches (references to Paton) the system of claim 17 having the fresh water module and water pumped to a top of the second evaporative pad [a second evaporator 2 downstream of the growing area GA, and a condenser 4 downstream of the second evaporator 2, P. 8 lines 15-17; The evaporator, or humidifier, may comprise a porous or perforated wall, comprising one or more panels or pads over which the sea water trickles down, under gravity, and through which the incoming air passes, P.11 lines 1-3]]. Paton in view of Gao, Abahusayn, Griffiths, and Wolff teaches (references to Griffiths) the system of claim 17 having fresh water to capture the salt aerosols from the air stream [flutes onto which aerosol particles can be attracted from an air stream passing through the flutes [0104]; Air (containing a negatively charged aerosol of approx. 500 micrograms per cubic meter of salt particles of mean diameter 0.5 microns) was passed through the array at a mean velocity of 1.8 m/s. The clear air delivery rate (CADR) was measured as 717 cubic meters per hour [0100]; The insides of the flutes are washed through or filled with water or other liquid 220 [0153]]. Paton in view of Gao, Abahusayn, Griffiths, and Wolff teaches (references to Wolff) the system of claim 17 wherein evaporative pad 10 has a bottom end inside a container that holds the fresh water [a water collecting tank 9 in which a vertical, hollow sheet element is located, col. 7 lines 58-60, FIG. 1; Distilled or ion-exchanged water can be used, col. 4 lines50-51]]. Please note in the combination of Paton in view of Gao, Abahusayn, Griffiths, and Wolff the fresh water module includes the second container that holds the fresh water, the second evaporative pad has a bottom end inside the fresh water, and the fresh water is pumped to a top of the second evaporative pad to capture the salt aerosols from the air stream.
 
12. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381). 
a. Regarding claim 19, Paton teaches a method for cooling water and removing salt aerosols comprising cooling an incoming air stream and generating a cooled air stream; cooling salt water and fresh water with the cooled air stream [the evaporator having at least a first section into which hot salt water flows, such that air from the first section is hot and humid and the hot salt water is cooled, P. 4 lines 15-17; a condenser in which air from the first section is cooled so as to obtain fresh water therefrom as condensate, P.4 lines 19-20; Air passes through the evaporator 1 and hot salt water HS flows over it. Thus the hottest and most humid air HA comes off the top section of the evaporator 1 and the salt water cools progressively as it flows down the evaporator 1. The lower section of the evaporator has a greater airflow than the upper section, cooling the salt water down to the wet bulb temperature and resulting in colder air CA which flows into the growing area GA, P. 9 lines 19-25] and using the cooled fresh water to irrigate a plant [condensation is collected from the condenser 4 and stored as fresh water FW, P. 7 lines 26-27; FIG. 6; condensation is collected from the condenser and supplied to the growing area GA, P. 7 lines 26-27].
Paton does not specifically teach removing salt aerosols generated by the salt water. Gao  teaches removing salt aerosols generated by the salt water [coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]] for the purpose of providing filter elements for removing relatively small aerosol droplets, such as salt aerosol droplets in the atmosphere to prevent delinquent salt that can cause corrosion from getting through a filter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Paton to include removing salt aerosols generated by the salt water as taught by Gao because doing so would have provided filter elements for removing relatively small aerosol droplets, such as salt aerosol droplets in the atmosphere to prevent delinquent salt that can cause corrosion from getting through a filter.

13. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paton (AU2010224409A1) in view of Gao et al. (US Patent Publication 2016/0129381) as applied to claim 19 above and further in view of Griffiths et al. (US Patent Publication 2004/0226448).
 a. Regarding claim 20, Paton in view of Gao teaches (references to Gao) the method of claim 19, wherein the step of removing comprises directing the cooled air stream through a screen to remove a first part of the salt aerosols [coalescer arrangement 42 can include a plurality of panel filter elements 44 [0142]; coalescer arrangement 42 removing relatively small aerosol droplets, such as salt aerosol droplets, from the air coming in at arrow 14. These small aerosol droplets are coalesced into larger aerosol droplets, for example, the droplets can be greater than about 20 microns in diameter. This coalescing process allows for drainage of a relatively large portion of liquid, such as salt water [0140]].
Paton in view of Gao does not specifically teach directing the cooled air stream through an evaporative pad that is maintained wet with the fresh water to remove a second part of the salt aerosols. 
Griffiths teaches directing the cooled air stream through an evaporative pad that is maintained wet with the fresh water [The insides of the flutes are washed through or filled with water or other liquid 220 [0153]] to remove a second part of the salt aerosols [flutes onto which aerosol particles can be attracted from an air stream passing through the flutes [0104]; Air (containing a negatively charged aerosol of approx. 500 micrograms per cubic meter of salt particles of mean diameter 0.5 microns) was passed through the array at a mean velocity of 1.8 m/s. The clear air delivery rate (CADR) was measured as 717 cubic meters per hour [0100]] for the purpose of providing an air-cleaning device for reducing aerosol concentrations in a confined space such as a greenhouse. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Paton in view of Gao to include directing the cooled air stream through an evaporative pad that is maintained wet with the fresh water to remove a second part of the salt aerosols as taught by Griffiths because doing so would have provided an air-cleaning device for reducing aerosol concentrations in a confined space such as a greenhouse.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643